DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Claims 6 recites “a spring-load button and tab” in line 2. However, it appears they are three separate structural elements. It is suggested to change the language to clarify the elements as three separate elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the term “flexible” is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree (for example specifying a threshold flexibility in m/N, in/lb, or ft/lb OR a threshold elasticity modulus in N/mm2, psi, or msi to allow for an objective distinction between a first class of materials/structures that may be characterized as “flexible” on one side of said threshold, and a second class of materials/structures that may be characterized as “rigid”/”non-flexible” on the opposite side of said threshold) , and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berlovan, JR. et al. (US 2019/0351444 A1) in view of Lin (US 6,446,278 B1).
With regard to claim 1, Berlovan discloses a handheld showerhead assembly (110, Fig. 9) comprising: a handheld showerhead (112) including a primary showerhead (116) and an elongate hollow handle (120), said primary showerhead having a front face (116) and a plurality of nozzles projecting from said front face (Para. [0027]), said primary showerhead further having a rear side with a cavity (190, Fig. 9), said elongate hollow handle (120) having a proximal end and a distal end with said distal end affixed to said primary showerhead (Fig. 9), said handheld showerhead further including a channel (Fig. 9) connecting said hollow handle's proximal end to said nozzles for transporting water received from said handle's proximal end to said nozzles; a flexible hose (supply hose, Para. [0027]) having first and second ends with said first end being connected to said elongate handle's proximal end; a showerhead mount including a housing (Fig. 9), a female threaded inlet (154) , a male threaded outlet (132) which is connected to said flexible hose's second end, and a central conduit (148) connecting said female threaded inlet to said male threaded outlet; and said housing further including a knob (176) sized and configured to releasably fit within said showerhead's cavity, said cavity (190) is sized so as to define a space configured to complementary receive said knob (176), and said handheld showerhead removably docked onto said showerhead mount by said ball with said cavity.
However, Berlovan does not disclose the knob is a ball and said handheld showerhead rotatably docket onto said showerhead mount by the ball with the cavity.
Lin teaches a handheld showerhead assembly comprising a ball (231) and said handheld showerhead (26) rotatably docket onto said showerhead mount by the ball with the cavity (24, see Col. 3 lines 30-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Berlovan, by changing the shape of the knob and the cavity of Berlovan to spherical ball with the corresponding curved recess as taught by Lin, for the benefit of allowing the handheld showerhead be rotated relative the showerhead to any suitable or selected angular position relative to the wall (Col. 3 lines 34-36).
With regard to claim 2, the device of Berlovan as modified by Lin discloses the invention as disclosed in the rejection of the claim above. Lin further discloses a fixed tension pin (241 Magnetic material) axially protrudes from within said cavity (24) and is sized and configured to engage with said ball (231).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Berlovan, by replacing the click-pin fasteners of Berlovan with the magnetic fasteners (241/232) as taught by Lin, for the benefit of providing easy alignment at the connection.
With regard to claim 9, the device of Berlovan as modified by Lin discloses the invention as disclosed in the rejection of the claim above. Berlovan further discloses said hollow handle (120) extends longitudinally to define a longitudinal axis, and said, showerhead's front face faces at an angle relative to said handle's longitudinal axis (Fig. 9). However, Berlovan does not explicitly disclose the angle is between 45 to 90 degree relative to said handle’s longitudinal axis.
it would have been obvious to one of ordinary skill in the art at the filing date of the invention to change the angle between the front face and the handle to an angle between 40 to 90 degree, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.
With regard to claim 10, the device of Berlovan as modified by Lin discloses the invention as disclosed in the rejection of the claim above. Berlovan further discloses said showerhead mount's housing (Fig. 9) is connected to said female threaded inlet through a ball (150) and socket attachment (168) configured to allow rotational movement of said showerhead mount relative to said ball's center.



Allowable Subject Matter
Claims 3-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752